internal_revenue_service department of the treasury number release date index number sec_216 washington dc person to contact telephone number refer reply to cc psi 7-plr-104075-03 date date legend corporation state address a b c dear we received your letter requesting a ruling under sec_216 of the internal_revenue_code this letter responds to your request the represented facts are as follows corporation is a cooperative_housing_corporation organized under the laws of state corporation owns the land and building located at address which consists of a basement a floors b commercial units and c residential units corporation does not have an on-site parking garage for its tenant- stockholders and many tenant-stockholders therefore use an off-site parking garage in the neighborhood plr-104075-03 corporation proposes to lease parking spaces from an off-site garage corporation would then subsequently enter into separate agreements with the tenant- stockholders who desire to park their cars in the off-site garage the tenant- stockholders would pay for the parking rights to corporation and corporation will make all required_payments to the off-site garage corporation will not receive any money in excess of what is owed to the off-site garage for providing the parking service corporation would bear the economic risk should the payments by the tenant- stockholders be less than the payments due from corporation to the off-site garage you requested a ruling that payments by tenant-stockholders to corporation for use by them of an off-site garage will be considered as part of the gross_income derived from tenant-stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code sec_216 of the internal_revenue_code provides that in the case of a tenant-stockholder as defined in sec_216 there will be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder's proportionate share of -- the real_estate_taxes allowable as a deduction to the corporation under sec_164 which are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or building are situated or the interest allowable as a deduction to the corporation under sec_163 which is paid_or_incurred by the corporation on its indebtedness contracted -- a in the acquisition construction alteration rehabilitation or maintenance of the house or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation -- a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d percent or more of the gross_income of which for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred is derived from tenant-stockholders sec_216 provides that the term tenant stockholder means a person who is a stockholder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary as bearing a reasonable relationship to the portion of the value of the corporation's equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy plr-104075-03 revrul_68_387 provides that the amounts received by a cooperative_housing_corporation from its tenant-stockholders to defray expenses associated with their occupancy of the corporation's property including amounts received for maid and secretarial service garage or parking space utilities recreation facilities cleaning and related_services will be considered as part of the gross_income derived from tenant- stockholders for purposes of the percent requirement prescribed by sec_216 of the code on the other hand amounts received by a cooperative_housing_corporation from leases for commercial purposes or from the operation of a trade_or_business other than housing are not considered as part of the gross_income derived from tenant-stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code revrul_79_137 provides that revenue that is generated by a cooperative_housing_corporation from real_estate brokerage services provided to its tenant- stockholders in connection with the transfer of their apartment units and that is applied against recurring expenses for repair and maintenance of the corporation's property is income derived from tenant-stockholders within the meaning of sec_216 of the code applying the above standards to the facts and representations submitted and subject_to the below limitations we conclude that payments by tenant-stockholders to corporation for use by them of an off-site garage will be considered as part of the gross_income derived from tenant-stockholders for purposes of the 80-percent requirement prescribed by sec_216 of the code except as specifically ruled herein we neither express nor imply any opinion concerning the federal tax consequences under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
